DETAILED ACTION
This office action is a response to a communication made on 08/06/2021.
Claims 1, 8 and 15 are currently amended.
Claims 1-21 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks on page 9-11, filed 08/06/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “the two or more classes having differing speed and bandwidth characteristics and comprising at least a serial-class connection and at least a higher-class connection having a greater speed and bandwidth capacity than the serial-class connection and file transfer functionality” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. (US 2016/0087933) in view of Dinesh Goyal et al. (US 7219339) in view of Saint Clair et al. (US2012/0166642), and further in view of Bonar et al. (WO 2010/033919).

Claim Rejections - 35 USC § 112
Applicant’s arguments, see remarks on page 9, filed 08/06/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8- 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0087933), hereinafter “Johnson” in view of Dinesh Goyal et al. (US 7219339), hereinafter “Dinesh” in view of Saint Clair et al. (US2012/0166642), hereinafter “Saint”, and further in view of Bonar et al. (WO 2010/033919), hereinafter “Bonar”.

With respect to claim 1, Johnson discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (¶0139, “one or more processors”), are configurable to cause the one or more processors to cause at least one remote network device to be configured (see Fig.4), the one or more processors to: 
determine, automatically and without user interaction with the one or more processors (Fig.4, and Fig.6,  “automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention), which of two or more classes of connections are available ((¶0243, i.e. one or more wired, non-wireless, etc. networks (Ethernet, serial connection), if a higher-class  connection (¶0243  “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a higher class physical connection) that is configured to transfer a configuration file is available (see Fig.4, “automatically configuring a device connected to a network”, ¶0243, “the handheld device may be capable of connecting, or being connected to one or more network such as Ethernet, wherein multiple separate data and/or control connections may be established between the devices using the session. These tunnels may directly map…one or more Internet protocols 
send the configuration file having configuration specifications for a receiving device (¶0747, “send a provisioning or configuration file”, ¶0792, i.e. one or more provisioning files data, etc. that may pertain to, configure, select, filter, etc. data, information, etc. that is sent to a device, received by a device, etc, ¶0794, i.e. one or more specifications incorporated by reference. For example, in one such configuration or provisioning technique a provisioning file, configuration file, etc.), automatically and without user interaction with the one or more processors, to the remote network device (Fig.6, “automatically configuring a device (i.e. remote device) connected to the network” ) via the higher-class physical connection (¶0243  “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a higher class physical connection), if available; 
determine, automatically and without user interaction with the one or more processors (Fig.4, and Fig.6,  “automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention), if a serial-class connection to the remote network device is available (¶0243, “the handheld device may be capable of connecting, or being connected to… serial class connection… wherein multiple separate data and/or control connections may be established between the devices using the session. These tunnels may directly map…one or more Internet protocols (e.g., UDP, TCP, internet control message protocol (ICMP), etc.), or may also map etc. …the ssh service may be mapped to a tunnel using e.g. UDP and that tunnel may contain a TCP stream that enables”).



Dinesh discloses send a sequence of text strings (Col-14, II. 30-37, and II. 49-5, “Commands are generated in the order that Config Values… CLI text strings are generated based on the value… and Some CLI commands can be issued only once, such as the “session target” command…”, Col-17, II. 5-10, “… executing one or more sequences”), automatically and without user interaction with the one or more processors, to the remote network device via the serial class connection (Col-8, II. 32-38, “A Mode Node 336 represents a mode node for “mode” commands…respectively associated with each of the modes of a command… a Mode Node 336 may be Ethernet, Serial, FastEthernet etc.” wherein serial connection is serial class connection, Col-17, II. 5-10 “automatically generating a representation of network device configuration commands…executing one or more sequences of one or more instructions…”), the serial-connection (Col-8, II. 32-38, i.e. wherein serial connection is serial class connection), wherein the sequence of text strings is functionally equivalent to the configuration file (Col-11, II. 65-66, “the configuration file may comprise a file containing configuration commands” wherein commands are a sequence of text strings), Col-14, II. 30-37, “Commands are generated in the order that Config Values… CLI text strings are generated based on the value”), and the sequence of text strings (Col-14, II. 30-37, “CLI text strings”) is caused to be appended by the remote device to recreate the configuration file automatically and without user interaction and the remote network device is caused to apply the 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system with sequence of text strings that get appended into a configuration file of Dinesh, in order to use text strings when sending serial connection configuration information, and use configuration files when sending over the physical connection (Dinesh).

However, Johnson in view of Dinesh remain silent on the higher-class connection is not available.
Saint discloses the higher-class connection is not available (¶0035-¶0036, i.e. The communication transceiver 114 converts physical communication (i.e. higher class connection) mediums and logical protocols without altering the message being carried, thereby allowing commands sent in one communications format which is suitable to the sender to be converted into another communication format suitable for the receiver. In this case a command issued by the server 100 via TCP/IP over an Ethernet network 118 is converted to the same command sent over a point-to-point RS-232/RS-485 serial link (i.e. serial class connection), which becomes a control signal 116 that is input to a 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s system with higher class connection is not available of Saint, in order to use the serial connection in absence of physical connection (Saint).

Johnson teaches network 3-108 or any collection, combination, etc. of networks including but not limited to wireless, wired, serial, high-speed, optical, buses, serial and/or parallel connections of these, and the like, etc., wherein multiple classes connection are available and the connections are serial connections is serial class connection and Ethernet or high speed connection is a higher class physical connection, see ¶0670. However, the two or more classes having differing speed and bandwidth characteristics and comprising at least a serial-class connection and at least a higher-class connection having a greater speed and bandwidth capacity than the serial-class connection and file transfer functionality.
Bonar discloses the two or more classes having differing speed and bandwidth characteristics and comprising at least a serial-class connection and at least a higher-class connection having a greater speed and bandwidth capacity than the serial-class connection and file transfer functionality (¶0033, i.e. Use of multiple communication paths, whether one at a time or more than one at a time, and regardless of differing characteristics, such as speed/bandwidth, reliability, cost, protocol, transmission medium, or other characteristics, of each communication path, for the transfer of messages from a first device to a second device, ¶0054, i.e. communication paths such that synchronization between devices can involve one or more communication paths that are available, either serially or in parallel (i.e. serial class connection),  ¶0075, i.e. a device with an available communication path to a server device to act as a 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s system at least a serial-class connection and at least a higher-class connection having a greater speed and bandwidth capacity than the serial-class connection and file transfer functionality of Bonar, in order to use the faster bandwidth connection if available (Bonar).

For claim 8, it is a method claim corresponding to the non-transitory computer readable medium of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 15, it is a system claim corresponding to the non-transitory computer readable medium of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

With respect to claims 2, 9 and 16, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 wherein the physical 

With respect to claims 3, 10 and 17, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 2 wherein the configuration file is transmitted over the direct Ethernet connection (Johnson, ¶0243 “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a physical connection, ¶0782, “…process one or more parts, pieces of the configuration file and/or provisioning file…”) utilizing a TCP/IP protocol (¶0335, “a TCP/IP service running on a system”).

With respect to claims 4, 11 and 18, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 wherein the sequence of text strings is to be received and appended by an intermediate network device between a device sending the sequence of text strings and the remote network device to be configured (Johnson, ¶0219, “it is necessary for the host to use the services of an intermediate node that acts as a communication relay”, ¶0261, “be managed under an entirely different set of parameters where some intermediary device serves to translate the protocols between the two networks.”, Dinesh, Col-14, II. 30-37, and II. 49-5,  “Commands are generated in the order that Config Values… CLI text strings are generated based on the value… and Some CLI commands can be issued only once, such as the “session target” command…”, Col-17, II. 5-10, “… executing one or more sequences”, Col-17, II. 5-10 “automatically generating a representation of network device configuration commands…).



With respect to claims 6, 13 and 20, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 further comprising causing the remote network device clean up the configuration file (Jhonson, ¶0843, “clean up any older settings and events from previous registrations for the specific device”).


Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dinesh in view of Saint in view of Bonar, and further in view of Goyal et al. (US 2015/0121061), hereinafter “Goyal”.

With respect to claims 7, 14 and 21, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 above, Johnson teaches serial connection as “one or more connections to/from bounce server 2-451 may be wireless, wired, networked, linked, routed, cascaded, serial connection”¶0642. However, Johnson in view of Dinesh remain silent on wherein the serial connection utilizes a virtual secure copy (SCP) command agent.


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s, and further in view of Saint’s  system with a virtual secure copy of Goyal, in order to securely transferring files between computers over a network (Goyal). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
                                                                                                                                                                                                   /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458